UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2013 OR ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER 000-27159 SUNWAY GLOBAL INC. (Exact Name of Registrant as Specified in its Charter) Nevada 26-1650042 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) Daqing Hi-Tech Industry Development Zone, Daqing, Heilongjiang, People’s Republic of China, 163316 (Address of principal executive offices) (Zip Code) Issuer's telephone Number: 86-10-51905986 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of May 20, 2013, there were18,499,736 outstanding shares of the Registrant's Common Stock, $0.0000001 par value. Table of Contents TABLE OF CONTENTS Page PART I Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4. Controls and Procedures 7 PART II Item 1. Legal Proceedings 8 Item1A Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Mine Safety Disclosures 8 Item 5. Other Information 8 Item 6. Exhibits 8 SIGNATURES 9 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONTENTS PAGES CONSOLIDATED BALANCE SHEETS F-1- F-2 CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME F-4 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY F-5 CONSOLIDATED STATEMENTS OF CASH FLOWS F-6- F-7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-8 F-29 F-1 Table of Contents SUNWAY GLOBAL INC. CONSOLIDATED BALANCE SHEETS AS AT MARCH 31, 2, 2012 (Stated in US Dollars) Notes March 31,2013 December 31,2012 ASSETS Current assets Cash and cash equivalents 2 (k) $ $ Trade receivables, net 5 Notes receivables - Inventories 8 Advances to suppliers 1, 485,143 Prepayments Tender deposits Travel advances to shareholders 6 Advances to employees 7 Deferred tax assets Total current assets $ $ Restricted cash 2 (l) Amount due from a related company 4 Property, plant and equipment, net 9 Intangibles, net 10 Deposit for technology-based designed TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Short term bank loans 11 $ $ Accounts payable Income tax payable Turnover and other taxes Expected warranty liabilities 12 Customer deposits Accrued liabilities Total current liabilities $ $ Warrants liabilities 13 - - TOTAL LIABILITIES $ $ See accompanying notes to consolidated financial statements F-2 Table of Contents SUNWAY GLOBAL INC. CONSOLIDATED BALANCE SHEETS (Continued) AS AT MARCH 31, 2, 2012 (Stated in US Dollars) Notes March 31,2013 December31,2012 STOCKHOLDERS’ EQUITY Series B Convertible Preferred Stock $0.0000001 par value; 400,000 shares authorized; 160,494 shares issued and outstanding at March 31, 2013 and December 31, 2012 13 $ 1 $ 1 Common stock at $0.0000001 parvalue; 100,000,000 shares authorized; 18,499,736 shares issued and outstanding at March 31, 2013 and December 31, 2012 2 2 Additional paid-in capital Statutory reserves Retained earnings Accumulated other comprehensive income $ $ TOTAL LIABILITIES ANDSTOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements F-3 Table of Contents SUNWAY GLOBAL INC. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2 (Stated in US Dollars) (Unaudited) Notes The three months ended March 31, Net revenues 17 $ $ Cost of net revenues 17 (1, 206,223
